 In the Matter ofJ.W. LYONS, D/B/ALYONS AUTO SUPPLY,EMPLOYERandGENERAL DRIVERS AND WAREHOUSE EMPLOYEES,LOCAL UNIONNo. 581,PETITIONERCaseNo. 18-RC-4164.-Decided October 19, 194.9DECISIONANDORDERUpon a petition duly filed, a hearing was held before Erwin A.Peterson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.22.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer maintains a service and repair shop at Grand Forks,North Dakota, selling automobile parts, tires, and gasoline, and em-ploying, in connection with its business, truck drivers and driver-salesmen.Truck drivers and some driver-salesmen operate Em-ployer-owned trucks.Other driver-salesmen operate their own auto-mobiles in their work.The Petitioner seeks a unit of the Employer's truck drivers anddriver-salesmenwho operate Employer-owned trucks, excludingdriver-salesmen who operate their own automobiles and supervisors.1 The petition and otherformal paperswereamendedat the hearing to show the correctname of the Employer.-2Matter of Acorn ProductsCorporation,S3 N. L. R. B. 271.86 N. L. R. B., No. 86.633 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer contends that all driver-salesmen should be includedin the same unit.At the time of the hearing, the Employer employed one truck driverand eight driver-salesmen.All driver-salesmen sell and deliver mer-chandise to the 'Employer's customers at their respective .places ofbusiness.Driver-salesmen who use Employer-owned trucks, of whomthere are two, "specialize" in the sale and delivery of welding equip-ment and solder ; however, they also sell and deliver other merchan-dise.Driver-salesmen who use their own automobiles for their work,of whom there are six, sell and deliver the various kinds of merchandiseoffered for sale by the Employer, including welding supplies.Driver-salesmen who use their own automobiles are engaged on afull-time basis in the same general work as other driver-salesmen.They receive a higher base pay to compensate for the use of their auto-mobiles.The Employer directs and supervises these driver-salesmenin the same manner in which it controls its other driver-salesmen.There is no evidence in the record that driver-salesmen using theirown automobiles exercise independent judgment or discretion in theperformance of their duties.All driver-salesmen receive commis-sions at the same rate.All spend the greater part of the workingday away from the Employer's place of business; all have virtuallythe same interests and working conditions; and all operate under thesame "office supervision."Under these circumstances we are of theopinion that driver-salesmen who use their own automobiles in theirselling activities are properly to be included in the same bargainingunit with other driver-salesmen.3We therefore find that the unit sought by the Petitioner, from whichdriver-salesman who operate their own automobiles in their workare excluded, is not an appropriate bargaining unit.Because it ap-pears that the Petitioner has restricted its organizational activitywithin the narrower unit sought in its petition and does not indicatean adequate showing of interest among employees in the unit whichwe have indicated is appropriate, we shall dismiss the petition withoutprejudice.ORDERUpon the entire record in the case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,dismissed without prejudice.'Cf.Matterof TheBorden Company,Case No.16-RC-256, Supplemental Decision andDirection,issued April 1, 1949;Matter of Rockford Coca-Cola BottlingCo., 81 N. L. R. 33.579;Matter of Caskey Baking Company,80 N. L.R. B. 374.